          Case 8:20-cv-01077-CEH-CPT Document 32 Filed 11/19/20 Page 1 of 1 PageID 180
                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION

                                           CLERK'S MINUTES

 CASE NO.:           8:20-cv-1077-T-36CPT                    DATE:                  November 19, 2020
 HONORABLE CHRISTOPHER P. TUITE                              INTERPRETER:           N/A

 GEORGE ZIMMERMAN                                            LANGUAGE:

 v.                                                          PLAINTIFF’S COUNSEL
                                                             Larry Elliot Klayman, retained
 PETER BUTTIGIEG et al
                                                             DEFENSE COUNSEL
                                                             William B. Stafford and Frederick S. Wermuth

 COURT REPORTER: Bill Jones                                  DEPUTY CLERK:          Ashley Sanders
 TIME:    10:20 AM – 10:28 AM         TOTAL: 8 min           COURTROOM:             Zoom

PROCEEDINGS: Motion Hearing re: Motion to Withdraw as Attorney (Doc. 28)

Defendant has received proper notice of the motion.

Plaintiff will retain other counsel. Plaintiff requests 30 days to retain new counsel. Plaintiff has replacement
counsel in mind. Court sets deadline to December 18th.

No issue as to plaintiff providing his personal contact information.

Recess.
